BOGGS, Circuit Judge,
dissenting.
I would affirm the district court’s decision granting summary judgment to the City of Parma.
I agree with the court that the NAACP had standing to sue Parma at the time the NAACP brought suit. I also agree with the court that the NAACP’s claims have not become moot solely because of actions that Parma has taken subsequent to the institution of this lawsuit. I believe, however, that the NAACP’s claims have become moot because the sole NAACP member that the court relies upon to grant the NAACP standing, Artis Tomblin, has lost a personal interest in this litigation. Tom-blin is no longer a member of the NAACP and he no longer has an injury that this *537court can redress. Since Tomblin no longer has a personal interest in this litigation, his claim, and, therefore, the NAACP’s claim, have become moot. Because the court fails to analyze whether Tomblin continues to have a personal interest in this litigation, I respectfully dissent.
I
Both the district court’s and our court’s opinions appear to conflate standing and mootness. There is an important difference: “The requisite personal interest that must exist at the commencement of the litigation (standing) must continue throughout its existence (mootness).” Arizonans for Official English v. Arizona, 520 U.S. 43, 68 n. 22, 117 S.Ct. 1055, 137 L.Ed.2d 170 (1997) (citing United States Parole Comm’n v. Geraghty, 445 U.S. 388, 397, 100 S.Ct. 1202, 63 L.Ed.2d 479 (1980)) (quoting Monaghan, Constitutional Adjudication: The Who and When, 82 Yale L.J. 1363, 1384 (1973)) (internal quotation omitted). In Arizonans for Official English, the Court ruled that a plaintiff who challenged the State of Arizona’s policy declaring English the official language of the state by attempting to use her bilingual skills in state employment “mooted the case stated in her complaint” when she resigned from state employment to pursue work in the private sector. Id. at 72, 117 S.Ct. 1055. The Court noted that the plaintiffs claim sought only injunctive relief and rejected the plaintiffs attempt to revive the case through an implied plea for nominal damages. Id. at 68-71, 117 S.Ct. 1055.
The distinction between standing and mootness was again discussed in Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 191-92, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000). There, the Supreme Court stated:
Standing doctrine functions to ensure, among other things, that the scarce resources of the federal courts are devoted to those disputes in which the parties have a concrete stake. In contrast, by the time mootness is an issue, the case has been brought and litigated, often (as here) for years. To abandon the case at an advanced stage may prove more wasteful than frugal. This argument from sunk costs does not license courts to retain jurisdiction over cases in which one or both of the parties lacks a continuing interest .... But the argument surely highlights an important difference between the two doctrines.
Ibid, (emphasis added). The Court’s discussion indicates that although a party may have standing at the time a complaint is filed, and even though a case, such as this one, may continue on for years, a party may lose a continuing interest in the litigation, and therefore cause its claim to become moot.
The requirement that a party must have a personal interest in ongoing litigation in order to avoid mootness is well-recognized within the law:
Mootness doctrine encompasses the circumstances that destroy the justiciability of a suit previously suitable for determination. It is not enough that the initial requirements of standing and ripeness have been satisfied; the suit must remain alive throughout the course of litigation, to the moment of final appellate disposition. The need for continuing vitality is attributed both to Article III and to more openly discretionary doctrines of remedial utility and judicial administration.
13A Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 3533, at 211 (2d ed.1984) (emphasis added). This court has noted that, “[t]he mootness inquiry must be made at every stage of a case; thus, if a case becomes moot during an appeal, the judgment below must be vacated and the *538case remanded with instructions to dismiss.” McPherson v. Michigan High Sch. Athletic Ass’n, 119 F.3d 453, 458 (6th Cir.1997) (emphasis added). Furthermore, “[i]n analyzing issues of mootness it is helpful to keep in mind that ‘[t]hese problems often require a highly individualistic, and usually intuitive, appraisal of the facts of each case.’ ” McPherson, 119 F.3d at 465 (Moore, J., dissenting) (quoting Wright et al., supra, § 3533, at 211-12).
The court recognizes the requirement that a plaintiff must continue to have a personal interest in ongoing litigation by citing language to that effect from Friends of the Earth and Arizonans for Official English. However, the court fails to apply this language and undertake this required analysis, seemingly concluding that once the NAACP met the requirements for associational standing through Tomblin, the NAACP’s task in avoiding mootness was over.
The court discusses in great detail the principle that standing must be determined at the time a complaint is filed. I agree that the initial determination of a party’s standing to bring a lawsuit must be made at that point. I note, however, that the court’s broad statement, “standing does not have to be maintained throughout all stages of litigation,” Maj. Op. at p. 524, appears to overrule previous binding authority of this court. This court has previously held that “[a] plaintiff must maintain standing throughout all stages of his litigation.” City Communications, Inc. v. City of Detroit, 888 F.2d 1081, 1086 (6th Cir.1989). The court’s language, which directly contravenes that of City Communications, appears to overrule City Communications.
In City Communications, 888 F.2d at 1086 n. 3, the court noted that its holding “might appear to be at odds” with this court’s previous holding in Senter v. General Motors Corporation, 532 F.2d 511, 520 (6th Cir.1976), in which this court stated that “[s]tanding is determined as of the date the suit is filed.” The court in this case chooses to apply Senter while ignoring City Communications. I believe that both cases bind us and both need to be applied to the facts of this case. I believe that the court does not err in applying Senter, but I believe that it does err in not applying the legal principles underlying City Communications.
The court in City Communications uses the language of standing to apply a mootness analysis. The court’s statement that a plaintiff must maintain standing throughout all stages of litigation is really a requirement that the plaintiff have a continuing interest in the litigation in order to prevent the litigation from becoming moot. In City Communications, the court was determining whether the plaintiff had a continuing interest in the litigation after the plaintiff had been dissolved and later renewed as a corporation. 888 F.2d at 1086.
As Parma admitted at oral argument, the Supreme Court has not specifically held that standing must be evaluated at the time it is challenged. Instead, the Court has consistently held that a plaintiff must maintain a continuing interest in ongoing litigation. Indeed, the Supreme Court cases cited in City Communications for the proposition that standing must be evaluated at the time it is challenged do not apply that rule, but rather evaluate whether a party had a continuing interest in ongoing litigation. See Karcher v. May, 484 U.S. 72, 77-78, 108 S.Ct. 388, 98 L.Ed.2d 327 (1987) (holding that former speaker of New Jersey General Assembly and president of New Jersey Senate who intervened and participated in lawsuit challenging constitutionality of New Jersey statute providing for one minute of silence at beginning of school day lost continuing *539interest in litigation after they lost their status as presiding officers of state legislature); Golden v. Zwickler, 394 U.S. 103, 108, 89 S.Ct. 956, 22 L.Ed.2d 113 (1969) (holding that plaintiff no longer had a continuing interest in declaratory judgment action challenging statute making it a crime to distribute anonymous literature in an election campaign, since plaintiffs claim related to a particular congressman who had left office after the commencement of litigation). Recent Supreme Court cases, namely Friends of the Earth and Arizonans for Official English, continue to espouse the principle that a plaintiff must have a continuing interest in ongoing litigation.
The City Communications court’s use of standing language to engage in a mootness inquiry is understandable. “Mootness principles may indeed blend quite directly with standing.... The blend may be reflected simply in the phrases of decisions.” Wright et al., supra, § 3533.1, at 219. Certain principles of standing, then, may affect a mootness inquiry. This was demonstrated in a recent Supreme Court case in which the Court assessed whether a habeas corpus petitioner’s “subsequent release caused the petition to be moot because it no longer presented a case or controversy under Article III.” Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998). The Court stated that “[t]he parties must continue to have a ‘personal stake in the outcome’ of the lawsuit.” Ibid. (quoting Lewis v. Continental Bank Corp., 494 U.S. 472, 477-78, 110 S.Ct. 1249, 108 L.Ed.2d 400 (1990)). The Court made clear that, “[t]his means that, throughout the litigation, the plaintiff ‘must have suffered, or be threatened with, an actual injury traceable to the defendant and likely to be redressed by a favorable judicial decision.’ ” Ibid, (quoting Lewis, 494 U.S. at 477, 110 S.Ct. 1249) (emphasis added). In Spencer, the Supreme Court directly used elements of the standing inquiry to determine that the petitioner no longer had an injury in fact and that, therefore, his claim had became moot.
II
The court concludes that the NAACP has standing to sue on behalf of only one of its seven plaintiffs, Tomblin, because he satisfied all the necessary requirements for standing at the time this litigation commenced. The court fails to engage in a mootness inquiry, however. There are two ways in which Tomblin lost a personal interest in this litigation, causing his claim, and, therefore, the NAACP’s claim, to be rendered moot.
The NAACP has asserted that it has assoeiational standing to sue Parma. The court concludes that the NAACP had associational standing when it brought suit against Parma because Tomblin was a member of the NAACP at that time. See Hunt v. Washington State Apple Advertising Comm’n, 432 U.S. 333, 343, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977) (“an association has standing to bring suit on behalf of its members when ... its members would otherwise have standing to sue in their own right”). Tomblin is no longer a member of the NAACP. Tomblin testified in his 1997 deposition that he was no longer a member of the NAACP and that he had ceased being a member in the past few years prior to 1997. He stated that he stopped being a member of the NAACP because, “I probably just shifted my intentions to other things.” In order for this case to be justiciable, “[t]he association must allege that its members, or any one of them, are suffering immediate or threatened injury as a result of a challenged action of the sort that would make out a justiciable case had the members themselves brought suit.” Warth v. Seldin, 422 U.S. 490, 511, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975) (emphasis added). The NAACP is unable to demonstrate that any *540one of its members continues to have a personal interest in this litigation.1 Since the NAACP is no longer representing interests of any specific members, its claims have become moot. Cf. Hope, Inc. v. County of DuPage, 738 F.2d 797, 814 (7th Cir.1984) (“The Supreme Court has not seen fit to extend representational capacity standing to entities other than associations which actually represent interests of parties whose affiliation with the representational litigant-is that of membership ... or substantial equivalent of membership.”).
Not only is Tomblin no longer a member of the NAACP, but he no longer alleges an injury, that can be redressed by a favorable judicial decision. See Spencer, 523 U.S. at 7, 118 S.Ct. 978. It is true that Tomblin maintains an interest in working for Par-ma, but his deposition testimony indicates that since the commencement of this litigation, any injury that he might have sufficiently alleged for standing purposes no longer exists. Tomblin admits that after his May 4, 1993 letter to Parma complaining that he was not notified of municipal police and fire examinations, he did receive a postcard informing him of the exam. In addition, Tomblin stated that after he received the postcard, “I just did not sit for the exam.” Finally, Tomblin stated that “there was nothing else Parma could do” “[ojther than the fact of informing me of the examination, lifting the residency requirement, having a validated test, putting a notification in the Plain Dealer or Call & Post saying that or [declaring] that the City of Parma does ,not discriminate against minorities, especially blacks, in the safety forces or civil service positions and hiring me ... [i]f I scored high enough with a validated test.” All of the actions that Tomblin stated that Parma could do, Parma had done, either by the time Tom-blin received the postcard notifying him of the next municipal police and fire examination or soon after. The only action Parma did not do — hiring Tomblin — is not because of any discrimination on Parma’s part, but because Tomblin did not sit for the examination.
Tomblin admits that there was nothing else Parma could do to redress the injury he claimed to have suffered when he brought suit against Parma. Moreover, Tomblin seeks only future injunctive relief, not damages for past injuries he has suffered. Since there is no future injunctive relief that this court can give to Tomblin to redress his injuries, his claim has become moot. According to this court, “[t]he test for mootness is whether the relief sought would, if granted, make a difference to the legal interests of the parties.... ” McPherson, 119 F.3d at 458 (internal quotations omitted). Any future injunctive relief that this court could grant Tomblin would not make a difference to him since he has stated that Parma has done all it could for him.2 See Spencer, 523 U.S. at 18, 118 *541S.Ct. 978 (“mootness, however it may have come about, simply deprives us of our power to act; there is nothing for us to remedy, even if we were disposed to do so”).
The fact that the NAACP in general may still believe that Parma’s recruitment and hiring practices are discriminatory does not prevent this case from becoming moot.3 See Sample v. Johnson, 771 F.2d 1385, 1339 (9th Cir.1985) (“That other persons may litigate a similar claim does not save a case from mootness.”). None of the plaintiffs that the NAACP relied upon to achieve standing in this case continue to have a “personal stake” in the outcome of this litigation. Warth, 422 U.S. at 498, 95 S.Ct. 2197.4 The single plaintiff that the court relies upon in order to hold that the NAACP has standing, Tomblin, no longer has a personal stake in two ways: (1) he is no longer a member of the NAACP, and (2) he no longer alleges an injury that can be redressed by a favorable judicial decision.
I realize that this case has been litigated for over ten years. I also realize that the NAACP believes that, even with the changes made by the City of Parma to its municipal recruitment and hiring practices over these past ten years, the system is still discriminatory. However, neither the delay in this litigation nor the serious claims that the NAACP is bringing justify a departure from the fundamental requirement that a plaintiff must have a continuing interest in the ongoing litigation in order for this court to exercise the limited jurisdiction it is granted by the Constitution. See Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70, 104 S.Ct. 373, 78 L.Ed.2d 58 (1983) (“Federal courts lack jurisdiction to decide moot cases because their constitutional authority extends only to actual cases and controversies.”). This case is moot because Tomblin — and, therefore, the NAACP — no longer have a con-*542tirming interest in this litigation. I therefore respectfully dissent.

. The only plaintiff who was a member of the NAACP at the time the NAACP filed its complaint and who has continued to be a member of the NAACP throughout this litigation is Rhonda Crayton, who the court concedes cannot be relied upon by the NAACP to obtain standing since she cannot demonstrate that Parma's decision not to hire her was fairly traceable to her race. See Maj. Op. at n. 19.


. This case differs from McPherson, in which this court held that the fact the plaintiff had graduated from high school did not make a case challenging the Michigan High School Athletic Association’s eight-semester eligibility rule moot. 119 F.3d at 459. The court ruled that the controversy remained alive because the district court had granted a preliminary injunction allowing McPherson to play high school basketball despite his ineligibility under the rule. The court ruled that if the association was able to have the injunction reversed on appeal, the legal interests of both McPherson and the association would be affected since McPherson’s high school would have to forfeit any victories in games in which McPherson played and the association could vacate or strike the records of McPherson and *541his high school basketball team. Id. at 458-59. In this case, however, Tomblin’s legal interests would not be affected by any action of this court since there is no more relief that Tomblin continues to seek.


. This is not to say that the NAACP would be prevented from bringing another complaint against Parma. Cf. NAACP v. Town of Harrison, 749 F.Supp. 1327 (D.N.J.1990) (noting that NAACP’s initial complaint was dismissed because the NAACP had not demonstrated that NAACP members would have standing if they had brought suit, but finding that standing deficiencies had been cured by new complaint brought by NAACP).


. It should also be noted that the NAACP did not seek to certify a class pursuant to Fed R. Civ. P. 23. If it had done so, and if Tomblin had been the class representative, it is likely that the NAACP’s case could proceed even though Tomblin’s claim had become moot. See Sosna v. Iowa, 419 U.S. 393, 397-403, 95 S.Ct. 553, 42 L.Ed.2d 532 (1975). The Court in Sosna recognized that when the district court certified the class, "the class of unnamed persons described in the certification acquired a legal status separate from the interest asserted by [the class representative].” Id. at 399, 95 S.Ct. 553. The Court held that:
There must not only be a named plaintiff who has such a case or controversy at the time the complaint is filed, and at the time the class action is certified by the District Court pursuant to Rule 23, but there must be a live controversy at the time this Court reviews the case.... The controversy may exist, however, between a named defendant and a member of the class represented by the named plaintiff, even though the claim of the named plaintiff has become moot.
Id. at 402, 95 S.Ct. 553. Since the NAACP did not seek to obtain class certification, the fact that a controversy may continue to exist between unnamed members of the NAACP and Parma does not save this case from becoming moot once the claims of the NAACP’s named plaintiffs have become moot, as I believe they have.